PER CURIAM.
It appearing to the court that during the pendency of the appeal the matter has become moot, the trial court’s judgment is vacated and the cause remanded with directions that the cause be dismissed. See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950); Town of Palm Beach v. Gradison, 298 So.2d 443 (Fla. 4th DCA 1974); Town of Palm Beach v. First Bank and Trust Co. of Boca Raton, 298 So.2d 443 (Fla. 4th DCA 1974); Town of Palm Beach v. Royal Palm Beach Hotel, Inc., 298 So.2d 439 (Fla. 4th DCA 1974).
Remanded with directions.